—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Fisher, J.), rendered December 15, 1992, convicting him of robbery in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant failed to preserve for appellate review all of the contentions of misconduct which are alleged to have occurred during the prosecutor’s cross-examination of the defendant and during summation (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245, 250; People v Utley, 45 NY2d 908, 910; People v Oakley, 114 AD2d 473; People v Nuccie, 57 NY2d 818, 819; People v Balls, 69 NY2d 641).
Moreover, by decision and order dated May 3, 1994, this Court considered and denied the defendant’s motion for a reconstruction hearing. Since there has been no showing that our prior decision and order was based on manifest error or that exceptional circumstances exist warranting departure from the law of the case doctrine, reconsideration of this issue on direct appeal is precluded (see, People v Taylor, 87 AD2d 771, 773, affd 57 NY2d 729; People v Barnes, 155 AD2d 468, 469; People v Williams, 188 AD2d 573). Mangano, P. J., Balletta, Pizzuto and Santucci, JJ., concur.